Title: From Benjamin Franklin to Cadwallader Colden, 5 April 1744
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
New York, April 5. 1744
Happening to be in this City about some particular Affairs, I have the Pleasure of receiving yours of the 28th past, here. And can now acquaint you, that the Society, as far as relates to Philadelphia, is actually formed, and has had several Meetings to mutual Satisfaction; assoon as I get home, I shall send you a short Account of what has been done and propos’d at those Meetings. The Members are


Dr. Thomas Bond, as Physician


Mr. John Bartram as Botanist


Mr. Thomas Godfrey as Mathematician


Mr. Saml. Rhodes as Mechanician


Mr. Wm. Parsons as Geographer


Dr. Phineas Bond as General Nat. Philosopher


Mr. Thos. Hopkinson
President


Mr. Wm. Coleman
Treasurer


BF.
Secretary



To whom the following Members have since been added, viz. Mr. Alexander of New York. Mr. Morris (Ch. Justice of the Jerseys.) Mr. Home Secretary of Ditto. Mr. Jno. Coxe of Trenton and Mr. Martyn of the same Place. Mr. Nickolls tells me of several other Gentlemen of this City that incline to encourage the Thing. And there are a Number of others in Virginia, Maryland, Carolina, and the New England Colonies, who we expect to join us, assoon as they are acquainted that the Society has begun to form itself. I am, Sir, with much Respect Your most humble Servant
B Franklin
 Addressed: To  The Honbl. Cadwallader Colden Esqr  at  Coldengham
Endorsed: B. Frankilin